OPINION — AG — **** VOTER FRANCHISE — EXTENDING **** ALTHOUGH ARTICLE X, SECTION 9(D-1) OF THE OKLAHOMA CONSTITUTION WHICH RESTRICTS THE VOTER FRANCHISE TO AD VALOREM TAX PAYING VOTERS, IS NOT DIRECTLY INVALIDATED BY THE RECENT UNITED STATES SUPREME COURT DECISIONS, AN ELECTION UNDER THAT SECTION MIGHT BE DEFEATED IN AN ELECTION CONTEST. HOWEVER, IF SUCH AN ELECTION WERE TO PASS WITHOUT CONTEST, IT WOULD BE VALID. ON THE OTHER HAND, AN ELECTION GRANTING THE FRANCHISE TO ALL QUALIFIED VOTERS WOULD HAVE NO VALIDITY SINCE THERE IS NO CONSTITUTIONAL NOR STATUTORY AUTHORITY FOR THE SAME. THERE ARE TWO METHODS BY WHICH THE CONSTITUTIONAL AND STATUTORY AUTHORITY MAY BE AMENDED TO EXTEND THE FRANCHISE TO QUALIFIED VOTERS. ONE IS BY MEANS OF A CASE IN THE OKLAHOMA SUPREME COURT AND THE OTHER IS BY AMENDMENT OF THE CONSTITUTION. CITE: OPINION NO. 71-138, ARTICLE X, SECTION 9(A) (GARY BUSH)